WALDEN, Judge.
Joseph Lembo suffered personal injuries during his high school physical education class. He sued the School Board primarily claiming improper supervision. The jury verdict and resulting judgment was in favor of the School Board. Lembo appeals on the ground that the jury verdict was contrary to the weight of the evidence. We affirm for two reasons.
First, Lembo failed to preserve the issue of evidence sufficiency for appellate review. Borenstein v. Raskin, 401 So.2d 884 (Fla.3d DCA 1981), and Winnemore v. Morton, 214 So.2d 509 (Fla.4th DCA 1968).
Second, even if the issue had been preserved, a review reveals sufficient competent evidence to support the jury verdict. In short, the responsibility or liability issue was a jury question. Benton v. School Board of Broward County, 386 So.2d 831 (Fla.4th DCA 1980).
Affirmed.
DOWNEY, J., and WESSEL, JOHN D., Associate Judge, concur.